       Case 1:20-cv-08305-VEC Document 2 Filed 10/23/20 Page 1 of 4
                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES DISTRICT COURT
                                                    DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK

MUHARREM BALKANLI; ENGIN GULER,

                             Plaintiffs,                           1:20-CV-8305 (VEC)
                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                            OR IFP APPLICATIONS
ERNEST A. OLIVER, et al.,

                             Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiffs Balkanli and Guler bring this action pro se. To proceed with a civil action in

this Court, the plaintiffs must either pay a total of $400.00 in fees – a $350.00 filing fee plus a

$50.00 administrative fee – or, to request authorization to proceed without prepayment of fees,

each plaintiff must complete and submit a signed in forma pauperis (“IFP”) application. See 28

U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without paying the relevant fees or each completing

and submitting a signed IFP application. Within thirty days of the date of this order, Plaintiffs

must either pay the $400.00 in fees or each complete, sign, and submit an attached IFP

application. If Plaintiffs submit IFP applications, those applications should be labeled with

docket number 1:20-CV-8305 (VEC). If the Court grants the IFP applications, each plaintiff will

be permitted to proceed without prepayment of fees. See § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If both plaintiffs comply with this order, this

action shall be processed in accordance with the procedures of the Clerk’s Office. If a plaintiff

fails to comply with this order within the time allowed, that plaintiff’s claims will be dismissed.
          Case 1:20-cv-08305-VEC Document 2 Filed 10/23/20 Page 2 of 4




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    October 23, 2020
           New York, New York

                                                             VALERIE CAPRON
                                                                         CAPRONI  NI
                                                           United States District Judge




                                                 2
Case 1:20-cv-08305-VEC Document 2 Filed 10/23/20 Page 3 of 4




                                                        (      ) (   )
Case 1:20-cv-08305-VEC Document 2 Filed 10/23/20 Page 4 of 4
